DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of October 7, 2019.  Claims 1-11 are presented for examination, with Claims 1 and 8 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:

	In Claim 1, 	line 2, “LED” should be --LEDs--; and
			line 5, “to an achieve” should be --to achieve--.

	In Claim 8,	line 2, “LED” should be --LEDs--.

	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0168777 (“Cochran”).
	Regarding Claim 1, Cochran discloses a method of patterning a linear layout of color light-emitting diodes on a circuit board (Abstract; Fig. 9, [0089]; Fig. 21, [0024], [0028]), the color LEDs are color mixed to produce a light (step 2115 in Fig. 21; [0078]), the method comprising: 
	determining flux ratios of color channels for color mixing to produce the light, wherein the flux ratios are optimized to achieve a power efficacy within a threshold and one or more constraints (step 2105 in Fig. 21; [0078]; [0074], CCT); 
	generating a LED distribution density for each color channel based on the computed flux ratios (step 2110 in Fig. 21; Fig. 13B; [0074]-[0075]); 
	generating a linear pattern of LEDs at the LED distribution density for each color channel ([0075]); and 
	interweaving the linear patterns of LEDs for color channels into a single line to generating the linear layout of the LEDs having multiple color channels (step 2115 in Fig. 21, [0078]; Figs. 12A-C, [0074]; Fig. 9; [0089]).


	determining a unit distance for consistent color mixing of the LEDs (step 2110 in Fig. 21; [0024]).

	Regarding Claim 3, Cochran further discloses wherein the step of generating the LED distribution density comprises: generating a LED distribution density as a minimal density for each color channel based on the maximum flux ratio and the unit distance (step 2110 in Fig. 21; Fig. 13B; [0074]-[0075]).

	Regarding Claim 4, Cochran further discloses discretizing positions of LEDs to prevent overlap of circuit elements of the LEDs (step 2110 in Fig. 21; [0024]).

	Regarding Claim 5, Cochran further discloses discretizing positions of LEDs to enforce an equal distance interval between the LEDs (step 2110 in Fig. 21; [0024]).

	Regarding Claim 6, Cochran further discloses wherein the step of generating a linear pattern of LEDs comprises: generating a linear pattern of LEDs at the LED distribution density as a preferred pattern for each color channel, the preferred pattern minimizes a number of unnecessary and underutilized LEDs ([0074]-[0075]).

or a desired level of power usage (CCT; [0072]).

	Regarding Claim 8, Cochran discloses a device for determining a linear layout of color light-emitting diodes on a circuit board (Abstract; Fig. 9, [0089]; Fig. 21, [0024], [0028]), the color LEDs are color mixed to produce a light (step 2115 in Fig. 21; [0078]), the device comprising: 
	means for computing flux ratios of color channels for color mixing to produce the light, wherein the computed flux ratios are optimized to be within a threshold power efficacy and one or more color quality threshold metrics (step 2105 in Fig. 21; [0078]; [0074], CCT); 
	means for determining a maximum flux ratio for each color channel according to the computed flux ratios (step 2110 in Fig. 21; Fig. 13B; [0074]-[0075]); 
	means for determining a minimal density of each color channel according to the maximum flux ratio and a unit distance (step 2110 in Fig. 21; [0024]) to produce a linear pattern of LEDs at the minimal density for each color channel ([0075]); and 
	means for overlaying the linear pattern of each color channel into a single line to produce the linear layout of the LEDs having multiple color channels (step 2115 in Fig. 21, [0078]; Figs. 12A-C, [0074]; Fig. 9; [0089]).

	Regarding Claim 9, Cochran further discloses wherein the light has a desired color rendering index or a desired correlated color temperature (CCT; [0072]).

	Regarding Claim 10, Cochran further discloses wherein the linear pattern of LEDs for each color channel does not repeat continuously (Fig. 21, [0024]; Figs. 12A-C, [0074]; Fig. 9, [0089]).

	Regarding Claim 11, Cochran further discloses wherein LEDs of each color channel are arranged at different frequencies (Fig. 21, [0024]; Figs. 12A-C, [0074]; Fig. 9, [0089]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2015/0109774 (“Deregibus”) relates to multi-coloured light sources.
	U.S. Patent Publication No. 2011/0109445 (“Weaver”) relates to lamp color matching and control systems.
	U.S. Patent Publication No. 2012/0026728 (“Lou”) relates to a LED Roadway Luminaire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844